DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed August 3, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed August 3, 2022 regarding the rejection of claims 1, 10, 19, and 28 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.
Status of Claims
Claim 1-36 are pending, of which claims 1, 10, 19, and 28 are in independent form. Claims 1-36 are rejected under 35 U.S.C. 103.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 10-11, 13, 17, 19-20, 22, 26, 28-29, 31, and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2019/0130512) (hereinafter Kuhn) in view of Rai et al. (US 2020/0066397) (hereinafter Rai), and in further view of Jarrett et al. (US 2016/0196534) (hereinafter Jarrett) and Karsten et al. (US 2017/0031449) (hereinafter Karsten).
Regarding claim 1, Kuhn teaches a method for managing visualizations of data using one or more processors that execute instructions to perform actions, comprising: providing a plurality of visualization models and a user profile, wherein the plurality of visualization models and the user profile are associated with an organization (see Fig. 1, Fig. 19, para [0004], para [0009-0010], discloses competency models (visualization models) and candidate and/or employee profiles (user profile) for subscribers of Aspire Platform in which Competency Models and/or Culture Fit Models and user profiles are associated with organizations for job specific assessment solutions); providing a complexity score for the organization based on one or more characteristics of the organization (see Figs. 18-19, para [0004], para [0010-0011], discloses pre-hiring and post-hiring activities providing numerical weighting preferences (complexity score) for respective organization based on created corresponding Competency Model and/or Culture Fit Model); generating a recommendation model based on the complexity score and a baseline model (see Fig. 21, para [0035], para [0116-0117], discloses generating a weighted decision for selected action item for recommendation (recommendation model) based on weighted scores and determined weight for various sources of data as shown in Fig. 21 of the recommendation model (baseline model).
Kuhn does not explicitly teach generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user; employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile; wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score; displaying the one or more recommended visualization models based on each associated confidence score; wherein a report is provided that includes an ordered list of the one or more recommended visualization models to the user associated with the user profile
Rai teaches displaying the one or more recommended visualization models based on each associated confidence score (see Fig. 1, para [0043], para [0066], discloses ordering prioritization models corresponding to prioritized patient placement based on associated prioritization score); wherein a report is provided that includes an ordered list of the one or more recommended visualization models to the user associated with the user profile (see para [0005], para [0065-0066], discloses providing a report that includes placement prioritization models (listed recommended visualization model) to a bed manager associated with assigning patients to beds based on determined prioritization scheme for fulfilling placement request associated with patient).
Kuhn/Rai are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn to provide a report with ordered list of recommended visualization models from disclosure of Rai. The motivation to combine these arts is disclosed by Rai as “allows decision makers to focus on placement decisions quickly” (para [0005]) providing a report with ordered list of recommended visualization models is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kuhn/Rai do not explicitly teach generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user; employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile; wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score.
Jarrett teaches generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user (see Figs. 2-3, para [0095-0096], discloses generating a visualization of individual skills in a skills set (discovery recommendation model) that represents a respective job seekers strongest and weakest skills (visualization models) as shown in Fig. 3, element 304); employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile (see Fig. 3, para [0035-0036], para [0082], discloses determining strongest skills and weakest skills (recommended visualization models) of an individual job seeker, each skill in the skill set having sub-skills that are hierarchically related to the respective skill and a threshold score for  skills with specified industry sectors, job tracks that are popular among people with competence scores similar to job seekers competence scores for particular skills in skill set and recommend training activities). wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score (see Fig. 3, para [0035],  para [100-0101], discloses job sectors associated with threshold scores and skills associated with threshold scores to recommend employment opportunities, training activities, and industry sectors).
Kuhn/Rai/Jarrett are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai to generate a discovery recommendation model from disclosure of Jarrett. The motivation to combine these arts is disclosed by Jarrett as “improve access to qualified talent, and lead to higher retention rates in employment environments” (para [0042]) generating a discovery recommendation model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kuhn/Rai/Jarrett do not explicitly teach employing telemetry collected for one or more user interactions with the display of the one or more recommendation visualization models to update the one or more recommendation models.
Karsten teaches employing telemetry collected for one or more user interactions with the display of the one or more recommendation visualization models to update the one or more recommendation models (see Fig. 7D, Figs. 8A-B, Fig. 23, para [0064-0065], para [0187, 0192], discloses utilizing biotelemetry data and activity data collected from respective users intelligent wristband displaying fitness recommendations to respective user in snapshot and updating snapshot recommendations in a wellness alert according to user controls associated with respective user as shown in Fig. 7D and Fig. 23). 
Kuhn/Rai/Jarrett/Karsten are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai/Jarrett to employ telemetry collected from user from disclosure of Karsten. The motivation to combine these arts is disclosed by Karsten as “provide an integrated life management solution allowing a user to better manage and improve multiple aspects of his lifestyle, including health, social, stress, schedule, organization, productivity, and overall well being” (para [0006]) employing telemetry collected from user is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Kuhn teaches a media, wherein execution of the instructions by one or more processors, performs actions (see para [0011], discloses media and processor), comprising: providing a plurality of visualization models and a user profile, wherein the plurality of visualization models and the user profile are associated with an organization (see Fig. 1, Fig. 19, para [0004], para [0009-0010], discloses competency models (visualization models) and candidate and/or employee profiles (user profile) for subscribers of Aspire Platform in which Competency Models and/or Culture Fit Models and user profiles are associated with organizations for job specific assessment solutions); providing a complexity score for the organization based on one or more characteristics of the organization (see Figs. 18-19, para [0004], para [0010-0011], discloses pre-hiring and post-hiring activities providing numerical weighting preferences (complexity score) for respective organization based on created corresponding Competency Model and/or Culture Fit Model); generating a recommendation model based on the complexity score and a baseline model (see Fig. 21, para [0035], para [0116-0117], discloses generating a weighted decision for selected action item for recommendation (recommendation model) based on weighted scores and determined weight for various sources of data as shown in Fig. 21 of the recommendation model (baseline model). 
Kuhn does not explicitly teach generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user; employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile; wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score; displaying the one or more recommended visualization models based on each associated confidence score; wherein a report is provided that includes an ordered list of the one or more recommended visualization models to the user associated with the user profile
Rai teaches displaying the one or more recommended visualization models based on each associated confidence score (see Fig. 1, para [0043], para [0066], discloses ordering prioritization models corresponding to prioritized patient placement based on associated prioritization score); wherein a report is provided that includes an ordered list of the one or more recommended visualization models to the user associated with the user profile (see para [0005], para [0065-0066], discloses providing a report that includes placement prioritization models (listed recommended visualization model) to a bed manager associated with assigning patients to beds based on determined prioritization scheme for fulfilling placement request associated with patient).
Kuhn/Rai are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn to provide a report with ordered list of recommended visualization models from disclosure of Rai. The motivation to combine these arts is disclosed by Rai as “allows decision makers to focus on placement decisions quickly” (para [0005]) providing a report with ordered list of recommended visualization models is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kuhn/Rai do not explicitly teach generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user; employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile; wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score.
Jarrett teaches generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user (see Figs. 2-3, para [0095-0096], discloses generating a visualization of individual skills in a skills set (discovery recommendation model) that represents a respective job seekers strongest and weakest skills (visualization models) as shown in Fig. 3, element 304); employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile (see Fig. 3, para [0035-0036], para [0082], discloses determining strongest skills and weakest skills (recommended visualization models) of an individual job seeker, each skill in the skill set having sub-skills that are hierarchically related to the respective skill and a threshold score for  skills with specified industry sectors, job tracks that are popular among people with competence scores similar to job seekers competence scores for particular skills in skill set and recommend training activities). wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score (see Fig. 3, para [0035],  para [100-0101], discloses job sectors associated with threshold scores and skills associated with threshold scores to recommend employment opportunities, training activities, and industry sectors).
Kuhn/Rai/Jarrett are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai to generate a discovery recommendation model from disclosure of Jarrett. The motivation to combine these arts is disclosed by Jarrett as “improve access to qualified talent, and lead to higher retention rates in employment environments” (para [0042]) generating a discovery recommendation model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kuhn/Rai/Jarrett do not explicitly teach employing telemetry collected for one or more user interactions with the display of the one or more recommendation visualization models to update the one or more recommendation models.
Karsten teaches employing telemetry collected for one or more user interactions with the display of the one or more recommendation visualization models to update the one or more recommendation models (see Fig. 7D, Figs. 8A-B, Fig. 23, para [0064-0065], para [0187, 0192], discloses utilizing biotelemetry data and activity data collected from respective users intelligent wristband displaying fitness recommendations to respective user in snapshot and updating snapshot recommendations in a wellness alert according to user controls associated with respective user as shown in Fig. 7D and Fig. 23). 
Kuhn/Rai/Jarrett/Karsten are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai/Jarrett to employ telemetry collected from user from disclosure of Karsten. The motivation to combine these arts is disclosed by Karsten as “provide an integrated life management solution allowing a user to better manage and improve multiple aspects of his lifestyle, including health, social, stress, schedule, organization, productivity, and overall well being” (para [0006]) employing telemetry collected from user is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

Regarding claim 19, Kuhn teaches a system comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions (see Fig. 28, para [0011], discloses media and computing device), including: providing a plurality of visualization models and a user profile, wherein the plurality of visualization models and the user profile are associated with an organization (see Fig. 1, Fig. 19, para [0004], para [0009-0010], discloses competency models (visualization models) and candidate and/or employee profiles (user profile) for subscribers of Aspire Platform in which Competency Models and/or Culture Fit Models and user profiles are associated with organizations for job specific assessment solutions); providing a complexity score for the organization based on one or more characteristics of the organization (see Figs. 18-19, para [0004], para [0010-0011], discloses pre-hiring and post-hiring activities providing numerical weighting preferences (complexity score) for respective organization based on created corresponding Competency Model and/or Culture Fit Model); generating a recommendation model based on the complexity score and a baseline model (see Fig. 21, para [0035], para [0116-0117], discloses generating a weighted decision for selected action item for recommendation (recommendation model) based on weighted scores and determined weight for various sources of data as shown in Fig. 21 of the recommendation model (baseline model).
Kuhn does not explicitly teach generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user; employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile; wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score; displaying the one or more recommended visualization models based on each associated confidence score; wherein a report is provided that includes an ordered list of the one or more recommended visualization models to the user associated with the user profile; a transceiver that communicates over the network; and a client computer, comprising: a transceiver that communicates over the network; a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: receiving the report.
Rai teaches  a transceiver that communicates over the network (see para [0049], para [0131], discloses networked visualization solutions communicatively connected via network), displaying the one or more recommended visualization models based on each associated confidence score (see Fig. 1, para [0043], para [0066], discloses ordering prioritization models corresponding to prioritized patient placement based on associated prioritization score); wherein a report is provided that includes an ordered list of the one or more recommended visualization models to the user associated with the user profile (see para [0005], para [0065-0066], discloses providing a report that includes placement prioritization models (listed recommended visualization model) to a bed manager associated with assigning patients to beds based on determined prioritization scheme for fulfilling placement request associated with patient); and a client computer, comprising: a transceiver that communicates over the network; a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: receiving the report (see Fig. 1, para [0049], para [0065], discloses networked visualization solutions communicatively connected via network),
Kuhn/Rai are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn to provide a report with ordered list of recommended visualization models from disclosure of Rai. The motivation to combine these arts is disclosed by Rai as “allows decision makers to focus on placement decisions quickly” (para [0005]) providing a report with ordered list of recommended visualization models is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kuhn/Rai do not explicitly teach generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user; employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile; wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score.
Jarrett teaches generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user (see Figs. 2-3, para [0095-0096], discloses generating a visualization of individual skills in a skills set (discovery recommendation model) that represents a respective job seekers strongest and weakest skills (visualization models) as shown in Fig. 3, element 304); employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile (see Fig. 3, para [0035-0036], para [0082], discloses determining strongest skills and weakest skills (recommended visualization models) of an individual job seeker, each skill in the skill set having sub-skills that are hierarchically related to the respective skill and a threshold score for  skills with specified industry sectors, job tracks that are popular among people with competence scores similar to job seekers competence scores for particular skills in skill set and recommend training activities). wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score (see Fig. 3, para [0035],  para [100-0101], discloses job sectors associated with threshold scores and skills associated with threshold scores to recommend employment opportunities, training activities, and industry sectors).
Kuhn/Rai/Jarrett are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai to generate a discovery recommendation model from disclosure of Jarrett. The motivation to combine these arts is disclosed by Jarrett as “improve access to qualified talent, and lead to higher retention rates in employment environments” (para [0042]) generating a discovery recommendation model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kuhn/Rai/Jarrett do not explicitly teach employing telemetry collected for one or more user interactions with the display of the one or more recommendation visualization models to update the one or more recommendation models.
Karsten teaches employing telemetry collected for one or more user interactions with the display of the one or more recommendation visualization models to update the one or more recommendation models (see Fig. 7D, Figs. 8A-B, Fig. 23, para [0064-0065], para [0187, 0192], discloses utilizing biotelemetry data and activity data collected from respective users intelligent wristband displaying fitness recommendations to respective user in snapshot and updating snapshot recommendations in a wellness alert according to user controls associated with respective user as shown in Fig. 7D and Fig. 23). 
Kuhn/Rai/Jarrett/Karsten are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai/Jarrett to employ telemetry collected from user from disclosure of Karsten. The motivation to combine these arts is disclosed by Karsten as “provide an integrated life management solution allowing a user to better manage and improve multiple aspects of his lifestyle, including health, social, stress, schedule, organization, productivity, and overall well being” (para [0006]) employing telemetry collected from user is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

Regarding claim 28, Kuhn teaches a computer for managing visualizations of data, comprising: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions (see Fig. 28, para [0011], discloses media and computing device), including: providing a plurality of visualization models and a user profile, wherein the plurality of visualization models and the user profile are associated with an organization (see Fig. 1, Fig. 19, para [0004], para [0009-0010], discloses competency models (visualization models) and candidate and/or employee profiles (user profile) for subscribers of Aspire Platform in which Competency Models and/or Culture Fit Models and user profiles are associated with organizations for job specific assessment solutions); providing a complexity score for the organization based on one or more characteristics of the organization  (see Figs. 18-19, para [0004], para [0010-0011], discloses pre-hiring and post-hiring activities providing numerical weighting preferences (complexity score) for respective organization based on created corresponding Competency Model and/or Culture Fit Model); generating a recommendation model based on the complexity score and a baseline model (see Fig. 21, para [0035], para [0116-0117], discloses generating a weighted decision for selected action item for recommendation (recommendation model) based on weighted scores and determined weight for various sources of data as shown in Fig. 21 of the recommendation model (baseline model). 
Kuhn does not explicitly teach generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user; employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile; wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score; displaying the one or more recommended visualization models based on each associated confidence score; wherein a report is provided that includes an ordered list of the one or more recommended visualization models to the user associated with the user profile
Rai teaches displaying the one or more recommended visualization models based on each associated confidence score (see Fig. 1, para [0043], para [0066], discloses ordering prioritization models corresponding to prioritized patient placement based on associated prioritization score); wherein a report is provided that includes an ordered list of the one or more recommended visualization models to the user associated with the user profile (see para [0005], para [0065-0066], discloses providing a report that includes placement prioritization models (listed recommended visualization model) to a bed manager associated with assigning patients to beds based on determined prioritization scheme for fulfilling placement request associated with patient).
Kuhn/Rai are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn to provide a report with ordered list of recommended visualization models from disclosure of Rai. The motivation to combine these arts is disclosed by Rai as “allows decision makers to focus on placement decisions quickly” (para [0005]) providing a report with ordered list of recommended visualization models is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kuhn/Rai do not explicitly teach generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user; employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile; wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score.
Jarrett teaches generating a discovery recommendation model that is directed to discovery of one or more visualization models that are new to a user (see Figs. 2-3, para [0095-0096], discloses generating a visualization of individual skills in a skills set (discovery recommendation model) that represents a respective job seekers strongest and weakest skills (visualization models) as shown in Fig. 3, element 304); employing the recommendation model and the discovery recommendation model to determine one or more recommended visualization models of the plurality of visualization models based on the user profile and one or more of an overall popularity of the one or more visualization models among all users, or the popularity of the visualization model with other user profiles having a characteristic that corresponds to a same characteristic of the user profile (see Fig. 3, para [0035-0036], para [0082], discloses determining strongest skills and weakest skills (recommended visualization models) of an individual job seeker, each skill in the skill set having sub-skills that are hierarchically related to the respective skill and a threshold score for  skills with specified industry sectors, job tracks that are popular among people with competence scores similar to job seekers competence scores for particular skills in skill set and recommend training activities). wherein the recommendation model associates each recommended visualization model and the discovery recommendation model with a confidence score (see Fig. 3, para [0035],  para [100-0101], discloses job sectors associated with threshold scores and skills associated with threshold scores to recommend employment opportunities, training activities, and industry sectors).
Kuhn/Rai/Jarrett are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai to generate a discovery recommendation model from disclosure of Jarrett. The motivation to combine these arts is disclosed by Jarrett as “improve access to qualified talent, and lead to higher retention rates in employment environments” (para [0042]) generating a discovery recommendation model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Kuhn/Rai/Jarrett do not explicitly teach employing telemetry collected for one or more user interactions with the display of the one or more recommendation visualization models to update the one or more recommendation models.
Karsten teaches employing telemetry collected for one or more user interactions with the display of the one or more recommendation visualization models to update the one or more recommendation models (see Fig. 7D, Figs. 8A-B, Fig. 23, para [0064-0065], para [0187, 0192], discloses utilizing biotelemetry data and activity data collected from respective users intelligent wristband displaying fitness recommendations to respective user in snapshot and updating snapshot recommendations in a wellness alert according to user controls associated with respective user as shown in Fig. 7D and Fig. 23). 
Kuhn/Rai/Jarrett/Karsten are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kuhn/Rai/Jarrett to employ telemetry collected from user from disclosure of Karsten. The motivation to combine these arts is disclosed by Karsten as “provide an integrated life management solution allowing a user to better manage and improve multiple aspects of his lifestyle, including health, social, stress, schedule, organization, productivity, and overall well being” (para [0006]) employing telemetry collected from user is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

Regarding claims 2, 11, 20, and 29, Khun/Rai/Jarrett/Karsten teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn does not explicitly teach monitoring one or more actions of the user that are associated with the one or more recommend visualization models; monitoring one or more other actions of the user that are associated with one or more other visualization models; storing information associated with the one or more actions and the one or more other actions in a data store; updating the user profile based on the one or more actions and the one or more other actions; and training the recommendation model based on the information stored in the data store and the updated user profile.
Rai teaches monitoring one or more actions of the user that are associated with the one or more recommended visualization models (see Fig. 1, para [0062], para [0064], discloses managers monitoring patients data information associated with prioritization models); monitoring one or more other actions of the user that are associated with one or more other visualization models (see Fig. 1, Fig. 19, para [0064], para [0079], discloses monitoring managers patient placement requests associated with a selected appropriate model of placement prioritization models); storing information associated with the one or more actions and the one or more other actions in a data store (see Fig. 1, para [0004], para [0064], discloses storing historical patient placement data associated with  patient placement request information in model database); updating the user profile based on the one or more actions and the one or more other actions (see Fig. 10,  Figs. 21-22  para [0044], para [0066], discloses real-time updates patient placement prioritization information based on updates to parameters/attributes in patient placement requests); and training the recommendation model based on the information stored in the data store and the updated user profile (see Fig. 11, para [0041], para [0068], discloses machine-learning patient placement prioritization models based on analysis of historical patient placement information).

Regarding claims 4, 13, 22, and 31, Khun/Rai/Jarrett/Karsten teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn does not explicitly teach providing a community data store that stores information associated with one or more actions of a public community; training a recommendation model based on the community data store; and providing the baseline model based on the trained recommendation model.
Rai teaches providing a community data store that stores information associated with one or more actions of a public community (see Fig. 1, para [0004], para [0007], discloses medical facility data stores, storing historical data of patient placement and historical operations data for the medical facility); training a recommendation model based on the community data store, wherein the trained recommendation model (see Fig. 1, para [0007], discloses developing weighted sum models using machine learning analysis of historical operations data and historical patient placement data for the medical facility); and providing the baseline model based on the trained recommendation model (see Fig. 1, para [0040-0041], discloses developing prioritization models regarding how to prioritize patient placement in a dynamic medical environment based on clinical and operational factors).

Regarding claims 8, 17, 26, and 35, Khun/Rai/Jarrett/Karsten teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Kuhn does not explicitly teach monitoring feedback information that is associated with the report; providing one or more scores based on the feedback information; and employing the one or more scores to modify one or more of the recommendation model or the rank ordered list the one or more recommended visualization models.
Rai teaches monitoring feedback information that is associated with the report (see para [0040], para [0065], discloses real-time feedback associated with electronic notification/reporting); ; providing one or more scores based on the feedback information (see para [0066], discloses priority level score based on real-time state data request information); and employing the one or more scores to modify one or more of the recommendation model or the rank ordered list the one or more recommended visualization models (see Fig. 1, para [0066], para [0133], discloses update (modify) prioritization models corresponding to prioritized patient placement based on associated priority level score).

Claims 3, 6, 9, 12, 15, 18, 21, 24, 27, 30, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2019/0130512) (hereinafter Kuhn) in view of Rai et al. (US 2020/0066397) (hereinafter Rai) and Jarrett  and Karsten as applied to claims 1, 10, 19, and 28 and in further view of Polli et al. (US 2019/0026681) (hereinafter Polli).
Regarding claims 3, 12, 21, and 30, Khun/Rai/Jarrett/Karsten teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Khun/Rai/Jarrett/Karsten does not explicitly teach wherein providing the complexity score for the organization, further includes: determining a number of users associated with the organization; determining a number of visualization models associated with the organization; and providing the complexity score based on the greater of the number of users associated with the organization and the number of visualization models associated with the organization.
Polli teaches wherein providing the complexity score for the organization, further includes: determining a number of users associated with the organization (see Fig. 33, para [0280], discloses number of employees who participated across intervals of time); determining a number of visualization models associated with the organization (see Fig. 34, para [0278], para [0282], discloses a number of four visualization models associated with company B); and providing the complexity score based on the greater of the number of users associated with the organization and the number of visualization models associated with the organization (see Fig. 34, para [0282, 0284], discloses a greater than 95% of employees and associated set of four histograms).
Khun/Rai/Jarrett/Karsten/Polli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Khun/Rai/Jarrett/Karsten to determine number of users associated with organization from disclosure of Polli. The motivation to combine these arts is disclosed by Polli as “identify top employees and recommend placement of those employees in positions that optimize their potential” (para [0003]) determining number of users associated with organization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6, 15, 24, and 33, Khun/Rai/Jarrett/Karsten teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Khun/Rai/Jarrett/Karsten does not explicitly teach wherein employing the recommendation model to determine the one or more recommended visualization models, further comprises, generating one or more natural language narratives that include one or more reasons for each recommendation based on the recommendation model, wherein the one or more reasons include one or more of a popularity of a recommended visualization model across all users, or activity associated with other users that are similar to the user.
Polli teaches wherein employing the recommendation model to determine the one or more recommended visualization models, further comprises, generating one or more natural language narratives that include one or more reasons for each recommendation based on the recommendation model (see para [0115-0116], discloses natural language processing to parse through candidates’ that include model analytics configured to automatically identify traits and their correlations to employee gameplay data), wherein the one or more reasons include one or more of a popularity of a recommended visualization model across all users, or activity associated with other users that are similar to the user (see para [0116-0117], discloses model analytics engine identifying characteristics of interest from employees’ gameplay data, using employee model to provide candidates).
Khun/Rai/Jarrett/Karsten/Polli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Khun/Rai/Jarrett/Karsten to determine number of users associated with organization from disclosure of Polli. The motivation to combine these arts is disclosed by Polli as “identify top employees and recommend placement of those employees in positions that optimize their potential” (para [0003]) determining number of users associated with organization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 9, 18, 27, and 36, Khun/Rai/Jarrett/Karsten teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Khun/Rai/Jarrett/Karsten does not explicitly teach wherein the one or more characteristics of the complexity score further comprises one or more of: a number of employees of the organization, a number of visualization models associated with the organization, or a classification of the organization based on one or more functions and market participation by the organization.
Polli teaches wherein the one or more characteristics of the complexity score further comprises one or more of: a number of employees of the organization (see Fig. 33, para [0280], discloses number of employees who participated across intervals of time), a number of visualization models associated with the organization, or a classification of the organization based on one or more functions and market participation by the organization (see Fig. 34, para [0278], para [0282], discloses a number of four visualization models associated with company B).
Khun/Rai/Jarrett/Karsten/Polli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Khun/Rai/Jarrett/Karsten to determine number of users associated with organization from disclosure of Polli. The motivation to combine these arts is disclosed by Polli as “identify top employees and recommend placement of those employees in positions that optimize their potential” (para [0003]) determining number of users associated with organization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5, 14, 23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2019/0130512) (hereinafter Kuhn) in view of Rai et al. (US 2020/0066397) (hereinafter Rai)  and Jarrett and Karsten as applied to claims 1, 10, 19, and 28 and in further view of Rivkin et al. (US 2019/0043506) (hereinafter Rivkin).
Regarding claims 5, 14, 23, and 32, Khun/Rai/Jarrett/Karsten teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Khun/Rai/Jarrett/Karsten does not explicitly teach wherein ordering the one or more recommended visualization models further comprises: determining a first portion of the one or more recommended visualization models that are accessible to the user based on access permission information associated with the user; determining a second portion of the one or more recommended visualization models based on one or more visualization models previously recommended to the user; determining a third portion of the one or more recommended visualization models based on one or more other visualization models previously accessed by the user; and modifying the rank ordered list of the one or more recommended visualization models based on one or more of removing or de-ranking the first portion of the one or more recommended visualization models, the second portion of the one or more recommended visualization models, and the third portion of the one or more recommended visualization models.
Rivkin teaches wherein ordering the one or more recommended visualization models further comprises: determining a first portion of the one or more recommended visualization models that are accessible to the user based on access permission information associated with the user (see Fig. 2C, para [0033], para [0054], discloses determining a first portion of transcription engines based on user access permission level to transcription models); determining a second portion of the one or more recommended visualization models based on one or more visualization models previously recommended to the user (see para [0032], discloses determining a second portion of transcription engines based on previously trained transcription models); determining a third portion of the one or more recommended visualization models based on one or more other visualization models previously accessed by the user (see para [0043], discloses determining a third portion based on  previously selected transcription engines); and modifying the rank ordered list of the one or more recommended visualization models based on one or more of removing or de-ranking the first portion of the one or more recommended visualization models, the second portion of the one or more recommended visualization models, and the third portion of the one or more recommended visualization models (see Fig. 2D, para [0062-0063], discloses  modifying a list of transcription engine ranks based on de-ranking segment or entire transcription engine if confidence level does not meet or exceed a certain threshold).
Khun/Rai/Jarrett/Karsten/Rivkin are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Khun/Rai/Jarrett/Karsten to utilize user access permissions for recommended visualization models from disclosure of Rivkin. The motivation to combine these arts is disclosed by Rivkin as “advantages may include more flexibility, better efficiency, better performances, better prediction accuracy” (para [0038]) utilizing user access permissions for recommended visualization models is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 7, 16, 25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2019/0130512) (hereinafter Kuhn) in view of Rai et al. (US 2020/0066397) (hereinafter Rai) and Jarrett and Karsten as applied to claims 1, 10, 19, and 28 and in further view of Wang et al. (US 2020/0320462) (hereinafter Wang).
Regarding claims 7, 16, 25, and 34, Khun/Rai/Jarrett/Karsten teach a method of claim 1, media of claim 10, system of claim 19, and computer of claim 28.
Khun/Rai/Jarrett/Karsten does not explicitly teach wherein generating the recommendation model, further comprises: determining one or more sub-models that recommend the one or more visualization models based on the overall popularity of the one or more visualization models among all users; determining one or more other sub-models that recommend visualization models based on the popularity of the visualization model with other user profiles having the characteristic that corresponds to the same characteristic of the user profile; and associating one or more weight values with the one or more sub-models and the one or more other sub-models, wherein the one or more weight values determine how the one or more sub- models or the one or more other sub-models are used to determine the one or more recommended visualization models.
Wang teaches wherein generating the recommendation model, further comprises: determining one or more sub-models that recommend the one or more visualization models based on the overall popularity of the one or more visualization models among all users (see Fig. 2, para [0046], para [0055], discloses determining sub-organization hierarchy based on entity connection recommendation and calculated weighted organizational distance score); determining one or more other sub-models that recommend visualization models based on the popularity of the visualization model with other user profiles having the characteristic that corresponds to the same characteristic of the user profile (see Fig. 2, Fig. 7, para [0046], discloses determined project teams based on weighted organizational distance score of weighted links between entities of an organizational hierarchy); and associating one or more weight values with the one or more sub-models and the one or more other sub-models, wherein the one or more weight values determine how the one or more sub- models or the one or more other sub-models are used to determine the one or more recommended visualization models (see Fig. 7, element 708, element 710, para [0091-0092], discloses associating weighted organizational distance scores of entities to generate recommendations).
Khun/Rai/Jarrett/Karsten/Wang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Khun/Rai/Jarrett/Karsten to include sub-models from disclosure of Wang. The motivation to combine these arts is disclosed by Wang as “improvements and/or an advantages over existing technologies, as such directionally weighted links enable weighted organizational distance system 102 to calculate a weighted organization distance score for each entity of an entity pair, thereby facilitating improved granularity in modeling a social network distance between the entities of the entity pair” (para [0102]) including sub-models is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159